Name: Decision of the EEA Joint Committee No 13/1999 of 29 January 1999 amending Annex XXI (Statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: economic analysis;  European construction;  economic conditions
 Date Published: 2000-05-11

 Avis juridique important|22000D0511(01)Decision of the EEA Joint Committee No 13/1999 of 29 January 1999 amending Annex XXI (Statistics) to the EEA Agreement Official Journal L 112 , 11/05/2000 P. 0067 - 0072Decision of the EEA Joint CommitteeNo 13/1999of 29 January 1999amending Annex XXI (Statistics) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Where Annex XXI to the Agreement was amended by Decision of the EEA Joint Committee No 38/98 of 30 April 1998(1),Whereas it has become necessary, in order to maintain the homogeneity of the Agreement in the area of statistics and in order to ensure the production and dissemination of coherent and comparable statistical information for describing and monitoring all relevant economic, social and environmental aspects of the European Economic Area, to incorporate into Annex XXI to the Agreement a number of legal acts adopted by the European Community during the time which has passed since the last amendments were made to Annex XXI;Whereas, taking into account the specific situation of Liechtenstein as a small country, a limitation of the statistical requirements is appropriate,HAS DECIDED AS FOLLOWS:Article 1Annex XXI to the Agreement shall be amended as specified in the Annex to this Decision.Article 2The texts of Council Regulation (EC, Euratom) No 58/97(2), Council Regulation (EC) No 476/97(3), Commission Regulation (EC) No 895/97(4), Council Regulation (EC) No 322/97(5), Council Regulation (EC) No 23/97(6), Commission Decision 97/157/EC, Euratom(7), Commission Regulation (EC) No 1749/96(8), Commission Regulation (EC) No 2214/96(9), Council Regulation (EC) No 2223/96(10), Commission Decision 97/178/EC, Euratom(11), Council Directive 96/16/EC(12), Commission Decision 97/80/EC(13) and Council Regulation (EC) No 2467/96(14) in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999 provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 310, 19.11.1998, p. 27.(2) OJ L 14, 17.1.1997, p. 1.(3) OJ L 75, 15.3.1997, p. 1.(4) OJ L 128, 21.5.1997, p. 1.(5) OJ L 52, 22.2.1997, p. 1.(6) OJ L 6, 10.1.1997, p. 1.(7) OJ L 60, 1.3.1997, p. 63.(8) OJ L 229, 10.9.1996, p. 3.(9) OJ L 296, 21.11.1996, p. 8.(10) OJ L 310, 30.11.1996, p. 1.(11) OJ L 75, 15.3.1997, p. 44.(12) OJ L 78, 28.3.1996, p. 27.(13) OJ L 24, 25.1.1997, p. 26.(14) OJ L 335, 24.12.1996, p. 3.ANNEXto Decision of the EEA Joint Committee No 13/1999Annex XXI (Statistics) to the EEA Agreement shall be amended as specified below.A. BUSINESS STATISTICS1. Point 1 (Council Directive 64/475/EEC) shall be replaced by the following: "1. 397 R 0058: Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (OJ L 14, 17.1.1997, p. 1).The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations:(a) Iceland is exempted from transmitting the preliminary national results or estimates as required in the Annexes to this Regulation;(b) Iceland is exempted from utilising NACE REV.1 for the years 1995 and 1996; it shall supply data converted from ISIC 1968 instead;(c) Iceland is exempted from providing data regarding the following individual items:(i) Annex 2, Section 4(3), yearly enterprise statistics:codes 12 13 0, 13 12 0, 13 13 1, 13 41 1, 15 12 0, 15 13 0, 15 31 0, 16 13 2, 18 12 0, 18 15 0, 18 16 0, 20 11 0(ii) Annex 2, Section 4(4), multi-yearly enterprise statistics: all items(iii) Annex 2, Section 7(2):breakdown by size classes as regards results before 1997;(d) the EFTA States shall not be bound by the regional breakdown of the data as required by this Regulation;(e) Liechtenstein is exempted from collecting the data required by this Regulation, except for the following variables regarding sections C to K and M to O of the statistical classification of economic activities in the European Community (NACE REV.1):- number of enterprises (total),- number of local units (total),- number of persons employed (NACE REV.1, 3-digit level).It shall provide such variables annually, for the first time in 2000 for the year 1999."2. The text of point 3 (Council Directive 72/221/EEC) shall be deleted.3. In point 4b (Council Regulation (EEC) No 2186/93), the text of adaptation (b) shall be replaced by the following: "Liechtenstein shall put into effect the measures necessary to comply with this Regulation by 1 January 2000."B. FOREIGN TRADE STATISTICS1. The following shall be added in point 8 (Council Regulation (EC) No 1172/95): ", as amended by:- 397 R 0476: Council Regulation (EC) No 476/97 of 13 March 1997 (OJ L 75, 15.3.1997, p. 1)."2. Point 9 (Commission Regulation (EC) No 68/96) shall be replaced by the following: "9. 397 R 0895: Commission Regulation (EC) No 895/97 of 20 May 1997 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (OJ L 128, 21.5.1997, p. 1)."C. STATISTICAL CONFIDENTIALITY1. The heading "STATISTICAL CONFIDENTIALITY" after point 16 shall be replaced by "STATISTICAL PRINCIPLES AND CONFIDENTIALITY".2. The following point shall be inserted after point 17 (Council Regulation (EEC) No 1588/90): "17a. 397 R 0322: Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (OJ L 52, 22.2.1997, p. 1)."D. DEMOGRAPHICAL AND SOCIAL STATISTICSThe following point shall be inserted after point 18b (Council Regulation (EC) No 2744/95): "18c. 397 R 0023: Council Regulation (EC) No 23/97 of 20 December 1996 on statistics on the level and structure of labour costs (OJ L 6, 10.1.1997, p. 1).The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations:(a) the EFTA States shall not be bound by the regional breakdown of the data as required by this Regulation;(b) Liechtenstein is exempted from collecting the data required by this Regulation;(c) the following shall be added in point I of the Annex after "For Sweden: ... year.";"For Iceland: the 1997 financial year on the condition of providing estimates for the 1996 reference year";(d) the following shall be added in point II of the Annex after "6. For Austria: ... section I":"7. For Iceland: sections H, J, K"."E. ECONOMIC STATISTICS1. The following indent shall be added in point 19 (Council Directive 89/130/EEC): "- 397 D 0157: Commission Decision 97/157/EC, Euratom of 12 February 1997 (OJ L 60, 1.3.1997, p. 63)."2. The following shall be inserted after point 19a (Council Regulation (EC) No 2494/95): "19b. 396 R 1749: Commission Regulation (EC) No 1749/96 of 9 September 1996 on initial implementing measures for Council Regulation (EC) No 2494/95 concerning harmonised indices of consumer prices (OJ L 229, 10.9.1996, p. 3).19c. 396 R 2214: Commission Regulation (EC) No 2214/96 of 20 November 1996 concerning harmonised indices of consumer prices: transmission and dissemination of sub-indices of the HICP (OJ L 296, 21.11.1996, p. 8).19d. 396 R 2223: Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (OJ L 310, 30.11.1996, p. 1).The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations:(a) the EFTA States shall not be bound by the regional breakdown of the data as required by this Regulation;(b) this Regulation shall not apply to Liechtenstein;(c) Iceland is exempted from utilising NACE REV.1 for the years 1995 and 1996; it shall supply data converted from ISIC 1968 instead;(d) In Annex B, Derogations concerning the tables to be supplied in the framework of the questionnaire ESA-95 by country, the following shall be added after point 14 (United Kingdom):"15. ICELAND15.1. Derogations for tables>TABLE>"19e. 397 D 0178: Commission Decision 97/178/EC, Euratom of 10 February 1997 on the definition of a methodology for the transition between the European system of national and regional accounts in the Community (ESA 95) and the European system of integrated economic accounts (ESA second edition) (OJ L 75, 15.3.1997, p. 44)."F. AGRICULTURAL STATISTICS1. Point 21 (Council Directive 72/280/EEC) shall be replaced by the following: "21. 396 L 0016: Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products (OJ L 78, 28.3.1996, p. 27).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) Liechtenstein is exempted from collecting the data required by this Directive;(b) Iceland and Norway are exempted from supplying data on home consumption of milk provided for in Article 1(2)."2. Point 22 (Commission Decision 72/356/EEC) shall be replaced by the following: "22. 397 D 0080: Commission Decision 97/80/EC of 18 December 1996 laying down provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products (OJ L 24, 25.1.1997, p. 26).The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation:Liechtenstein is exempted from collecting the data required by this Decision."3. In point 23 (Council Regulation (EEC) No 571/88), the following indent shall be added: "- 396 R 2467: Council Regulation (EC) No 2467/96 of 17 December 1996 (OJ L 335, 24.12.1996, p. 3)."4. In point 23 (Council Regulation (EEC) No 571/88), the adaptations shall be amended as follows:(i) the text of adaptation (a) shall be replaced by the following: "in Article 4, the text beginning with "and in so far as they are important locally ..." until " ... the particular technical economic guidelines within the meaning of the same Decision" is not applicable";(ii) the text of adaptation (c) shall be deleted;(iii) the text of adaptation (f) shall be replaced by the following: "Liechtenstein shall, before the end of 1998, deliver basic data covered by this Regulation pursuant to an agreement to be reached with Eurostat. A more detailed implementation shall be considered in connection with the collection of data in 1999/2000."